                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                               NO. 5:18-CR-452-FL

 UNITED STATES OF AMERICA                         )
                                                  )      PROTECTIVE ORDER
               v.                                 )
                                                  )
 LEONID ISAAKOVICH TEYF                           )
 ALEXEY VLADIMIROVICH TIMOFEEV
                                                  )
 OLESYA YURYEVNA TIMOFEEVA
                                                  )
 ALEXEI IZRAILEVICH POLYAKOV

      The parties having stipulated to the terms of a protective order regarding

personal identifying information (personal identification numbers (such as Social

Security, passport, driver’s license, taxpayer identification, financial account, or

credit card numbers), personal street and email addresses, personal telephone

numbers, date and place of birth, and biometric records, “PII”) as well as nonpublic

information regarding the defendants’ personal and business affairs (hereinafter,

“Confidential Information”) which may be contained in the discovery material, the

Court hereby

      ORDERS, pursuant to Federal Rule of Criminal Procedure 16(d), the

following:

      1.     Except as provided in Paragraph 3 below, Discovery Material

produced to the defendants and Defense Counsel by the Government in the above-

captioned case and the Cases is subject to this STIPULATED ORDER and may be

used by the defendants and their Defense Counsel (herein defined as counsel of

record, any attorney or other staff who is assisting in the representation of the

defendant, and any expert, investigator, or attorney retained by counsel of record

to assist in the defense of the Cases) solely in connection with the preparation for


                                         1
     Case 5:18-cr-00452-FL Document 240 Filed 05/01/19 Page 1 of 5
and litigation of the Cases, and for no other purpose, and in connection with no

other proceeding, without further order of this Court.

      2.      The Discovery Material subject to this STIPULATED ORDER

includes all documents and information produced by the Government in connection

with Cases.

      3.      This STIPULATED ORDER does not restrict or limit in any way the

use of or rights of any defendant or that defendant’s Defense Counsel with respect

to Discovery Material that was in the possession, custody, or control of that

defendant prior to the commencement of the Cases, including information that

would otherwise be defined as Confidential Information, or that was available in

the public domain prior to the commencement of the Cases or become publicly

available during the pendency of the Cases.

      4.      The defendants and Defense Counsel shall not disclose the Discovery

Material to any person other than an Authorized Person as defined in this

Paragraph 4 or make other use of Discovery Material except as authorized by this

STIPULATED ORDER. Prior to disclosing any portion of the Discovery Material

to an Authorized Person, defendants and Defense Counsel will first assure that

either (a) the material to be so disclosed does not contain PII or Confidential

Information as defined above, or (b) that all PII and Confidential Information has

been redacted from the material to be so disclosed.      “Authorized Person” shall

mean: (a) a person who is interviewed or contacted by Defense Counsel in

connection with litigation of the Cases and the counsel for such person; and (b) any

other person to whom the Court may authorize disclosure.




                                         2
     Case 5:18-cr-00452-FL Document 240 Filed 05/01/19 Page 2 of 5
      5.     The defendants, Defense Counsel, and other Authorized Persons shall

not copy or reproduce the Discovery Material except for use in preparation for and

litigating the Cases. Such copies and reproductions shall be treated in the same

manner as the original Discovery Material.

      6.     The defendants, Defense Counsel, and other Authorized Persons shall

not disclose any notes, transcripts, documents, or other information that they

derive or prepare from the discovery material other than to Authorized Persons,

and all such notes, transcripts, documents, or other information are to be treated

in the same manner as the original Discovery Material.

      7.     Each of the Authorized Persons to whom disclosure is made, shall be

provided a copy of this STIPULATED ORDER and will be advised that he or she

shall not further disseminate any portion of the Discovery Material or any copies,

notes, transcripts, documents or other information derived or prepared from the

Discovery Material except in conformity with this STIPULATED ORDER.

      8.     Defense Counsel shall maintain a list of the Authorized Persons to

whom disclosure is made and provide this list to the Court on an ex parte basis

upon request.

      9.     Where the defendants or Defense Counsel wish to disclose any portion

of the Discovery Material or any copies, notes, transcripts, documents, or other

information derived or prepared from the discovery material to any individual who

is not an Authorized Person under Paragraph 4, the defendant must make

application to the Court for authorization, including ex parte application to preserve

work product protection, to make such disclosure.




                                          3
     Case 5:18-cr-00452-FL Document 240 Filed 05/01/19 Page 3 of 5
      10.    The parties shall comply with Federal Rule of Criminal Procedure

49.1, and the Government shall additionally comply with all statutes, regulations,

and rules pertaining to the disclosure of personal identity information (as defined

in the relevant statutes, rules, or regulations) applicable to federal agencies,

including the Privacy Act of 1974, 5 U.S.C. § 552a.

      11.    The parties shall not publish or file PII or Confidential Information

with or submit such PII or Confidential Information to the Court or reproduce such

PII or Confidential Information in any court filing unless the filing is placed under

seal, with the Court’s consent, or as otherwise determined by the Court, or

otherwise complies with Federal Rule of Criminal Procedure 49.1.              If any

information about the actual or covert PII or Confidential Information of any FBI,

HSI, IRS, or Raleigh Police Department Confidential Human Source (CHS) is

included within the Discovery Material, the defendants and Defense Counsel will

not publicly disclose nor share such information with any person or entity, even

those who are Authorized Persons under Paragraph 4, excepting only those

authorized persons and entities investigating the background or other aspects of

any such person for use in the preparation for and litigation of the Cases. 12.

Nothing in this STIPULATED ORDER shall preclude any party hereto from

seeking a further protective order pursuant to Rule 16(d) to particular items of

Discovery Material.

      13.    If any defendant obtains substitute counsel, the current Defense

Counsel will not transfer any portion of the Discovery Material or any copies, notes,

transcripts, documents or otherwise disclose Confidential Information from the




                                         4
     Case 5:18-cr-00452-FL Document 240 Filed 05/01/19 Page 4 of 5
Discovery Material unless and until substitute counsel enters into this

STIPULATED ORDER.

      14.    This STIPULATED ORDER is entered without prejudice to the

parties’ right to seek a revision of this STIPULATED ORDER by appropriate

motion to the Court. Further, this STIPULATED ORDER does not constitute a

ruling on the question of whether any particular material is properly discoverable

or admissible and does not constitute any ruling on any potential objection to the

discoverability of any material. The provisions above shall have effect from the

date of entry of the STIPULATED ORDER, but to the extent PII or Confidential

Information has been shared or disclosed prior to the entry of this Order, Defense

Counsel who made such disclosure will provide the recipient of such PII or

Confidential Information a copy of this Order.

      So ORDERED this 1st day of May, 2019.


                                       ______________________________
                                       LOUISE W. FLANAGAN
                                       United States District Judge




                                        5
     Case 5:18-cr-00452-FL Document 240 Filed 05/01/19 Page 5 of 5
